This is an appeal from the county court of Tulsa county, wherein the defendant, B.W. Bowdry, was convicted of the crime of unlawful possession of intoxicating liquors in the county court of Tulsa county, and judgment rendered on the 22d day of September, of Tulsa county, and judgment rendered on the 2d day of September, to the county jail for a period of 90 days. From this judgment an appeal was attempted to be taken to this court, but the petition in error and case-made were not filed in this court until the 22d day of January, 1918, more than 120 days after the rendition of judgment, to wit, the 122d day. *Page 696 
Where the appeal in misdemeanor cases is not filed within 120 days after the rendition of the judgment, this court has no jurisdiction to entertain the same. Eaton v. State,7 Okla. Cr. 48, 121 P. 1089; Welch v. State, 9 Okla. Cr. 33, 130 P. 514; Jones v. State, 4 Okla. Cr. 660, 112 P. 760; Bates v. State,5 Okla. Cr. 249, 114 P. 271; High v. State, 9 Okla. Cr. 183,131 P. 189.
In conformity with the repeated decisions of this court in the foregoing and other cases to the same effect, the appeal is dismissed. Mandate forthwith.